Citation Nr: 1529655	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  08-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability (claimed as a rash).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  This matter was previously remanded by the Board in November 2011 and in May 2014; it is now return to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran was previously afforded VA examinations in May 2007, February 2012, and June 2014.  At the time of these examinations, the Veteran was noted to not be suffering from any symptoms of her diagnosed skin disabilities, which the May 2007 VA examiner noted was diagnosed as acute folliculitis/dermatitis.  In June 2014, an addendum opinion was obtained, at which point the VA examiner noted that it would be speculative to provide an opinion as to the etiology of the Veteran's skin disability as there were no symptoms present at the time of any of the Veteran's VA examinations.

Notably, the May 2007 VA examiner assigned the Veteran a diagnosis of a skin disability at the time of the examination, which was within the appeal period as the Veteran's claim was filed in February 2007.  Further, the Veteran has submitted medical evidence that she was treated for a skin disability as early as April 2002, at which point she reported that she suffered from symptoms of such disability for "years."  Because the Veteran has a diagnosis of a skin disability within the appellate period, an opinion as to the etiology must be obtained.  Both the November 2011 and May 2014 remands have attempted to obtain such an opinion, but have not been successful.  These remands conferred on the Veteran the right to compliance with the remand directives, as a matter of law.  Stegall v. West, 11 Vet. App. (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an examiner with sufficient knowledge and expertise to identify the nature and etiology of any currently present and previously diagnosed skin disability.  The examiner must review the claims file and note such review in the examination report.  Any necessary tests and studies should be conducted.  Based on the examination, the examiner is asked to respond to the following:

(a) Does the Veteran have any currently diagnosed skin disabilities?  If yes, please list all diagnosed skin disabilities.

(b) For any currently diagnosed skin disability, is it at least as likely as not (a 50 percent or better probability) that the skin disability is etiologically related to the Veteran's active service. 

(c) For any skin disability diagnosed during the appeal period, beginning February 2007, is it at least as likely as not (a 50 percent or better probability) that any such skin disability is etiologically related to the Veteran's active service.

The complete rationale for each opinion expressed must be provided.  The examiner must specifically address May 2007 diagnoses of acute folliculitis/dermatitis and the April 2002 diagnoses of contact dermatitis and vulgaris acne.

2. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


